                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


WALTER KRAFT,
                                                  Case No. 18-11320
            Plaintiff,
                                                  SENIOR U.S. DISTRICT JUDGE
v.                                                ARTHUR J. TARNOW

COMMISSIONER OF SOCIAL SECURITY,                  U.S. MAGISTRATE JUDGE
                                                  DAVID R. GRAND
            Defendant.
                                      /

        ORDER ADOPTING REPORT AND RECOMMENDATION [16]; DENYING
     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [11]; AND GRANTING
           DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [15]

      Plaintiff Walter Kraft seeks judicial review of an Administrative Law Judge’s

decision denying his claim for Social Security Disability Insurance Benefits and

Supplemental Security Income Benefits under the Social Security Act. Plaintiff filed

a Motion for Summary Judgment [11] on August 10, 2018. Defendant filed a Motion

for Summary Judgment [15] on October 30, 2018.

      On May 22, 2019, the Magistrate Judge issued a Report & Recommendation

[16] (“R&R”) recommending that the Court deny Plaintiff’s Motion [11] and grant

Defendant’s Motion [15]. Neither party has filed any objection to the R&R.




                                    Page 1 of 2
      The Court having reviewed the record, the R&R [16] is hereby ADOPTED

and entered as the findings and conclusions of the Court.

      IT IS ORDERED that Plaintiff’s Motion for Summary Judgment [11] is

DENIED.

      IT IS FURTHER ORDERED that Defendant’s Motion for Summary

Judgment [15] is GRANTED.

      SO ORDERED.


                                             s/Arthur J. Tarnow
                                             Arthur J. Tarnow
Dated: July 8, 2019                          Senior United States District Judge




                                    Page 2 of 2
